Citation Nr: 1013482	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on April 6, 2009, is warranted.  

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 
to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinet part, denied entitlement to 
service connection for diabetes mellitus.

The Veteran testified at a Board video-conference hearing 
before the undersigned Veteran's Law Judge in March 2007.  A 
transcript of the hearing is of record.  

In June 2007 the Board remanded the Veteran's current claim 
for additional development.  

The Veteran submitted additional evidence that had not been 
considered by the RO to the Board in February 2009.  However, 
a remand pursuant to 38 C.F.R. § 20.1304 is not necessary, as 
the Veteran specifically waived RO jurisdiction of the newly 
submitted evidence.  

In April 2009 the Board denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus, at 
which time the evidence submitted in February 2009 was not in 
the claim file.  Subsequently the Veteran filed a motion for 
reconsideration pursuant to 38 C.F.R. § 20.1001.  As the 
Board is vacating its April 2009 decision, the Veteran's 
motion for reconsideration is moot.   




FINDINGS OF FACT

1.  On April 6, 2009, the Board issued a decision denying the 
Veteran entitlement to service connection for diabetes 
mellitus.   

2.  Evidence pertinent to the appeal decided in the April 6, 
2009, Board decision was in VA's constructive possession at 
the time of the decision.  

3.  Resolving all doubt in favor of the Veteran, the evidence 
shows a relationship between the current diabetes mellitus 
and service.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
April 6, 2009, have been met.  38 U.S.C.A. § 7104(a) (West 
2002 and Supp. 2009); 38 C.F.R. § 20.904 (2009).

2.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, and 
3.309(a). (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's service connection claim for diabetes mellitus 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See, Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).



II.  Vacatur

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2009); 
38 C.F.R. § 20.904 (2009).    

In this case, the Board did not consider probative medical 
evidence that was constructively in VA's possession in its 
April 2009 decision.  By law, the Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all medical evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996).  
This being the case, the Board finds that its decision of 
April 6, 2009, failed to provide the Veteran due process 
under the law.  In order to prevent prejudice to the Veteran, 
the April 2009 decision of the Board must be vacated in its 
entirety, and a new decision entered as if the April 2009 
decision by the Board had never been issued.

Under 38 U.S.C.A. § 7252, only a final decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims (Court).  This vacatur is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b).  The merits of the issue set forth above are 
considered de novo in the decision below.

III.  Service Connection Claim 

The Veteran seeks service connection for diabetes mellitus.  
The Veteran testified at his March 2007 hearing that he began 
to exhibit symptoms of diabetes such as drinking large 
amounts of water and having urine of a strange color in the 
early 1990s.  Additionally, the Veteran contends that he was 
diagnosed with diabetes on May 30, 1996.  The Veteran has 
also submitted numerous statements from his friends and 
family indicating that when he came home he would look run 
down and lack energy, would drinks large amounts of water, 
would have swollen ankles, go to the bathroom frequently, and 
that his feet and legs hurt.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current diabetes mellitus disability.  

Private hospital records dated May 30, 1996, note that the 
Veteran complained of abdominal pain.  It was noted that the 
Veteran was given an assessment of abdominal 
pain/hyperglycemia, and that an ultrasound of his appendix 
was conducted.  The final emergency report noted that the 
Veteran had a glucose measurement of 239 and that he was 
instructed to follow-up without fail because of his increased 
glucose and a family history of diabetes.  

A private treatment record dated in November 2000 indicates 
that the Veteran had several tests and beside the "glucose" 
entry it notes "negative."  

A VA general medical examination was conducted in October 
2003 for the Veteran's claim of entitlement to individual 
unemployability.  Following diagnostic and clinical tests the 
Veteran was diagnosed with significantly elevated blood and 
urine sugar, and was advised to follow-up on treatment with 
his primary care physician.  VA treatment records dated on 
November 6, 2003, note that the Veteran was given a diagnosis 
of elevated blood sugar.  VA treatment records dated later in 
November 2003 note that the Veteran was recently diagnosed 
with non-insulin dependent diabetes mellitus (NIDDM), and the 
Veteran was given an assessment of NIDDM.  A VA examination 
report dated in July 2008 notes, in pertinent part, that the 
Veteran was given a diagnosis of type 2 diabetes mellitus.  
Thus, the record shows a current diabetes mellitus 
disability.  

STRs do not indicate the Veteran was treated for, or 
diagnosed with, diabetes mellitus during service.  Likewise, 
STRs do not note any abnormal glucose measurements during 
service.  

Notwithstanding that the Veteran's STRs do not show treatment 
for diabetes mellitus during service, the record clearly 
demonstrates increased blood glucose levels within one year 
of separation from service, and the question is whether the 
Veteran's current diabetes is related to, or had its onset 
during service on a direct or presumptive basis.   

An August 2004 private medical opinion notes that, based on a 
review of the Veteran's May 30, 1996 record, the Veteran's 
elevated glucose was more likely than not a pre-existing 
condition.  

A February 2007 private medical opinion notes that, in the 
physician's professional opinion, the Veteran had diabetes 
mellitus prior to his lab work done on May 30, 1996, and had 
symptoms in 1992 through 1993, probably like diabetes for 
several years prior to May 30, 1996.

A VA examination was conducted in July 2008.  The examiner 
noted that he reviewed the Veteran's claim file.  The Veteran 
indicated to the examiner that he was diagnosed with diabetes 
mellitus on May 30, 1996; however the records in the 
Veteran's claim file do not support a diagnosis of diabetes 
at that time.  The Veteran was seen on May 30, 1996, for 
abdominal pain/hyperglycemia and had a glucose level of 239.  
The examiner asked the Veteran why he did not follow up with 
his diabetes before or after 1996, and the Veteran reported 
he had a history of diabetes back to 1992 or 1993.  Besides a 
glucose of 239 in May 1996, he had a urinalysis glucose of 
50.  The next urine available was from a physician in 
November 2000, and the urinalysis done at that time was 
negative.  The examiner gave the Veteran a diagnosis of 
hyperglycemia diagnosed May 30, 1996, and diabetes mellitus, 
officially treated in 2002.  The examiner opined that it is 
not at least as likely as not that any current diabetes 
mellitus is related by etiology to the Veteran's active 
military service on any basis.  As part of his rationale for 
this opinion the examiner noted that the authors of the 
August 2004 and February 2007 private medical opinions did 
not give rationales for their opinions.   

A March 2009 private medical opinion notes that the physician 
reviewed the Veteran's claim file and pertinent medical 
records.  The Veteran reported that his symptoms of diabetes 
began in 1992 or 1993, and indicated that he was constantly 
thirsty, going to the bathroom often, and had decreased 
energy.  The July 2008 VA examination report was reviewed and 
discussed.  The physician noted that some of the 
complications of diabetes mellitus begin within months of the 
onset of diabetes, although most tend to develop after many 
years.  Most of the complications are progressive.  The 
medical evidence of record indicates that the Veteran has 
Type II diabetes mellitus.  Lay statements indicated that the 
symptoms of polyuria and polydipsia commenced in 1992 or 
1993.  Type II diabetes mellitus is an insidious condition 
and the Veteran's description of his symptoms in 1992 and 
1993, and the finding of hyperglycemia and glucosuria in 
1996, are consistent with the pathophysiology of this 
disease.  The need for insulin in 2007 due to poor control on 
oral medication (2002) also suggests significant decline in 
insulin production, which can occur in diabetics who have not 
been appropriately treated at the onset of the disease 
occurrence.  

The Veteran submitted numerous print-outs from Internet web 
sites related to diabetes and elevated blood glucose levels.  

The July 2008 VA examination report and March 2009 private 
medical opinion are both competent medical opinions.  Both 
physicians indicated that they reviewed the Veteran's claim 
file and both provide cogent and detailed rationales for 
their opinions, which directly address whether the Veteran's 
diabetes mellitus is related to service or had its onset 
during the applicable presumptive period following service 
pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  There is no 
reason to assign more probative weight to either one.  
Therefore, given the numerous private medical opinions 
suggesting that there could be a relationship between the 
Veteran's diabetes mellitus and service, the evidence is, at 
worst, in equipoise and any doubt is resolved in the 
Veteran's favor.  Accordingly, service connection for 
diabetes mellitus is warranted.  


ORDER

The Board's April 6, 2009, decision is vacated.  

Entitlement to service connection for diabetes mellitus is 
granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


